 
 
I 
111th CONGRESS
2d Session
H. R. 5416 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2010 
Mr. Heller introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To require the Secretary of the Interior to convey certain Federal land to Elko County, Nevada, and to take land into trust for the Te-moak Tribe of Western Shoshone Indians of Nevada, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Elko Motocross and Tribal Conveyance Act.
(b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definition of Secretary.
TITLE I—Elko Motocross Land Conveyance
Sec. 101. Definitions.
Sec. 102. Conveyance of land to county.
TITLE II—Elko Indian Colony Expansion
Sec. 201. Definitions.
Sec. 202. Land to be held in trust for the Te-moak Tribe of Western Shoshone Indians of Nevada.
Sec. 203. Authorization of appropriations.
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.
IElko Motocross Land Conveyance
101.DefinitionsIn this title:
(1)CityThe term city means the city of Elko, Nevada.
(2)CountyThe term county means the county of Elko, Nevada.
(3)MapThe term map means the map entitled Elko Motocross Park and dated January 9, 2010.
102.Conveyance of land to county
(a)In GeneralAs soon as practicable after the date of enactment of this Act, subject to valid existing rights, and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the county, without consideration, all right, title, and interest of the United States in and to the land described in subsection (b).
(b)Description of LandThe land referred to in subsection (a) consists of approximately 300 acres of land managed by the Bureau of Land Management, Elko District, Nevada, as depicted on the map as Elko Motocross Park.
(c)Map and Legal Description
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of the parcel to be conveyed under this section.
(2)Minor errorsThe Secretary may correct any minor error in—
(A)the map; or
(B)the legal description.
(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(d)Use of Conveyed LandThe land conveyed under subsection (a) shall be used only—
(1)as a motocross, off-highway vehicle, and stock car racing area; or
(2)for any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act), (43 U.S.C. 869 et seq.).
(e)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in subsection (b).
(f)ReversionIf the land conveyed under subsection (a) ceases to be used for the public purpose for which the land was conveyed, the land shall, at the discretion of the Secretary, revert to the United States.
IIElko Indian Colony Expansion
201.DefinitionsIn this title:
(1)MapThe term map means the map entitled Te-moak Tribal Land Expansion, dated September 30, 2008, and on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(2)TribeThe term Tribe means the Te-moak Tribe of Western Shoshone Indians of Nevada, which is a federally recognized Indian tribe.
202.Land to be held in trust for the Te-moak Tribe of Western Shoshone Indians of Nevada
(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)—
(1)shall be held in trust by the United States for the benefit and use of the Tribe; and
(2)shall be part of the reservation of the Tribe.
(b)Description of landThe land referred to in subsection (a) consists of approximately 373 acres of land administered by the Bureau of Land Management and identified on the map as Lands to be Held in Trust.
(c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
(d)Conditions
(1)Rights-of-wayBefore taking the land into trust under subsection (a), not later than 120 days after the date of enactment of this Act, the Secretary shall—
(A)complete any applicable environmental review for conveyance of a right-of-way for Jennings Road, as depicted on the map; and
(B)subject to the environmental review under subparagraph (A), convey the right-of-way to the City of Elko.
(2)GamingLand taken into trust under subsection (a) shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
(3)Use of trust landWith respect to the use of the land taken into trust under subsection (a), the Tribe shall limit the use of the land to—
(A)traditional and customary uses;
(B)stewardship conservation for the benefit of the Tribe; and
(C)
(i)residential or recreational development; or
(ii)commercial use.
(4)Thinning; landscape restorationWith respect to the land taken into trust under subsection (a), the Secretary, in consultation and coordination with the Tribe, may carry out any fuels reduction and other landscape restoration activities on the land that is beneficial to the Tribe and the Bureau of Land Management.
203.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. 
 
